Citation Nr: 1712993	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-13 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a cardiac disability, to include atrial fibrillation, to include as secondary to a service-connected disability.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In December 2014 and May 2016, the appeal was remanded for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Veteran contends that he has a cardiac disability, to include atrial fibrillation, as secondary to a service-connected disability.  The Veteran is service connected for type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities, diabetic nephropathy, posttraumatic stress disorder (PTSD), and erectile dysfunction.  

The Board has remanded this matter twice, in December 2014 and May 2016, for further development.  The most recent remand directed that the AOJ afford the Veteran a VA examination to determine the nature and etiology of any cardiac disability. 

In response to the remand, the AOJ scheduled a VA examination in May 2016 to determine the nature and etiology of the Veteran's cardiac disability.  The May 2016 VA examination report is inadequate for rating purposes.  The report contains inconsistent notations of the Veteran's cardiac diagnoses and the history of those diagnoses, including whether the Veteran has ischemic heart disease.  Specifically, the examiner indicated in one portion of the examination that the Veteran had an acute or chronic congestive heart failure diagnosis in 2010, but then in another portion of the examination indicated that the Veteran had not had congestive heart failure.  Additionally, the examiner indicated that the Veteran had ischemic heart disease, but did not explain what diagnosed heart disability qualified as ischemic heart disease.  A prior March 2013 VA examination had concluded the Veteran did not have ischemic heart disease.  Therefore, there is conflicting evidence regarding what exactly the cardiac diagnoses were in May 2016 and conflicting evidence regarding whether the Veteran has had ischemic heart disease during the pertinent period.  Here, the evidence reflects the Veteran served in Vietnam, and ischemic heart disease is a presumptive condition based on exposure to herbicides in Vietnam; hence, it is imperative to determine whether any of the Veteran's heart disabilities qualify as ischemic heart disease.  

Moreover, although the examiner concluded that the Veteran's cardiac conditions were less likely to have begun in service, she did not provide a rationale for that conclusion.  Additionally, she opined that it would be mere speculation to determine that the Veteran's cardiac disabilities were caused by or aggravated beyond the natural progression of the disease by any of the Veteran's service-connected disabilities.  According to Jones v. Shinseki, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  23 Vet. App. 382 (2010).  Further, while the examiner cited to general medical literature, she did not clearly apply the literature to the Veteran's specific situation.  

Therefore, it is necessary to remand this matter again to determine if any existing cardiac condition qualifies as ischemic heart disease, is the result of service, or is the result of, or aggravated beyond the course of its natural progression by, any of the service-connected disabilities.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from June 2016 to the present. 

2.  After completing the development requested in item 1, schedule the Veteran for a VA examination (to include any necessary cardiac tests) to determine the nature and etiology of any cardiac disability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review.  The following considerations must govern the examination: 

a. List all diagnosable cardiac disabilities shown in the evidence of record and found on examination and state whether each diagnosed disability qualifies as ischemic heart disease.

b. For any diagnosed cardiac disability, state whether it is at least as likely as not (50 percent probability or more) that it began in service or is otherwise related to service.

c. State whether it is at least as likely as not (50 percent probability or more) that any diagnosed cardiac disability was caused by any of the Veteran's service-connected disabilities.  

d. State whether it is at least as likely as not (50 percent probability or more) that any diagnosed cardiac disability was aggravated beyond the natural progression of the disability by the Veteran's service-connected disabilities (where aggravation is any increase in severity beyond the natural progression of the disability).  

For purposes of responding to c. and d., currently service connection is in effect for type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities, diabetic nephropathy, PTSD, and erectile dysfunction.

The examiner is asked to explain the rationale for any opinions expressed and conclusions reached.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above actions, please forward the entire claims file, completed examination, and any laboratory or test results, to a cardiac specialist for review of the results and determinations.  

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken above, readjudicate the Veteran's claim on appeal in light of all the evidence of record.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

